The appellant brought this action for compensation under the Workmen's Compensation Act (Comp.St. 1929, § 156-101 et seq.). The only controverted question is whether there is substantial evidence to support the findings of the court to the effect that the appellant was not in fact injured as alleged in his claim for compensation.
It would serve no useful purpose to review the hundreds of pages of testimony taken in this case. We have examined it and find that it is decidedly conflicting. If, as appellant contends, the great preponderance of the testimony supports his claim, we must answer that this court does not weigh the testimony; that if there is substantial evidence in the record to support the findings of the court, and the findings support the judgment, it must stand.
The case was tried to the court without a jury and there is substantial evidence to support his findings of fact, as follows:
"That whatever plaintiff's present condition of health may be or may have become subsequent to his fall into said trench insofar as such condition may be defective in character, either physically or as to his nerves or emotionally or mentally such condition was not proximately caused by any injury sustained by plaintiff at the time and as a result of falling into said trench;
*   *   *
"That if plaintiff is now suffering from traumatic neurosis or if he has so suffered at any time since falling into said trench such traumatic neurosis is not caused proximately, incidentally nor wholly or partially from any injury to him or to his back or by way of shock as a result of said fall."
The testimony in behalf of the appellant is impressive, and if the trial court had found the issues in his favor, surely the judgment would not have been disturbed by us. The findings of the court are supported by substantial evidence and they support the judgment. *Page 392 
It follows that the judgment must be affirmed, and it is so ordered.
BICKLEY, C.J., and ZINN, SADLER, and MABRY, JJ., concur.